Citation Nr: 1750919	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-21 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Propriety of the reduction of Department of Veterans Affairs (VA) compensation benefits for the purpose of recouping military drill pay for 48 days during fiscal year 2008 and for 50 days during fiscal year 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from November 1992 to December 1994 and from March 2006 to December 2006, with additional subsequent service on both active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his July 2013 substantive appeal, the Veteran noted that he had submitted a claim for an increased rating for a service-connected disability more than one year earlier and had not received a decision or response.  In July 2016, the Veteran submitted a claim for an increased rating for the same disability, and the RO issued a decision in March 2017.  A notice of disagreement is not of record and this issue is not before the Board on appeal. 

In an October 2017 brief to the Board, the Veteran's representative raised the issue of a waiver of the debt created by the reduction of compensation that is the subject of the current appeal.  The issue is not before the Board and is referred to the RO to provide the Veteran with the appropriate materials to file a petition for waiver of debt if desired.  
 
This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In September 2011, VA and the Veteran received copies of VA Form 21-8951, informing him that records reflected he had 48 training days in fiscal year 2008 and 50 training days in fiscal year 2009; throughout those fiscal years the Veteran was in receipt of VA disability compensation benefits. 

2.  The Veteran failed to respond to the VA Forms 21-8951 for 2008 and 2009 and a September 2011 RO letter proposed a reduction of the Veteran's VA compensation based on this information, and notified him that he had a 60-day period within which to dispute the proposed action prior to any final determination; he did not respond to this letter.

3.  A December 2011 decision reduced the Veteran's VA compensation to account for his receipt of military pay for drill training for 48 days during fiscal year 2008 and for 50 days during fiscal year 2009.


CONCLUSION OF LAW

The reduction of the Veteran's VA compensation to recoup his simultaneous receipt of VA compensation when he was receiving military drill pay for a period of days during fiscal years 2008 and 2009 was proper.  38 U.S.C.A. § 5304 (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.



Propriety of the Reduction of VA Compensation Benefits

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 3.750(c) relating to waiver of retirement pay.  38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. § 3.654, 3.700.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii).

In September 2011, the Veteran received copies of VA Form 21-8951, informing both VA and the Veteran that records reflected that he had 48 training days in fiscal year 2008 and 50 training days in fiscal year 2009; throughout those fiscal years the Veteran was in receipt of VA disability compensation benefits.  Both forms notified the Veteran that active or inactive duty training pay could not legally be paid concurrently with VA disability compensation, and that he could elect to keep the training pay and waive VA benefits for the days when he was paid training pay.  The Veteran failed to check any of the boxes on the back of the form or that he received no military pay or allowance during the relevant fiscal years.  He also did not elect to waive military pay and allowances for the days indicated in order to retain his VA compensation.

The Veteran was provided with a letter later in September 2011, noting that VA had not received any responses to the above VA Forms regarding 2008 and 2009 drill pay.  The letter informed the Veteran that he had until November 27, 2011, to provide an argument as to why the VA compensation benefits should not be reduced.  The Veteran failed to respond to the letter and a decision was issued in December 2011, informing him that his benefits would be reduced from January 1, 2012, through February 19, 2012.  

The Veteran filed a notice of disagreement to this decision in December 2011, indicating that he was dependent on the VA compensation benefits to pay his monthly expenses.  He was unable to get a promotion with his current employer due to his service-connected disabilities.  Similarly, he was not able to seek other employment.  He was provided with a Statement of the Case (SOC) in June 2013.  In a July 2013 substantive appeal, the Veteran conceded that he had reported to National Guard drills during the relevant time periods because he had been told to continue to report until he was formally released from service by a Medical Board.  

Thus, the Veteran does not dispute having received military pay for days of drill training for fiscal years 2008 and 2009.  In addition, there is no dispute as to whether he was in receipt of VA disability compensation benefits during fiscal years 2008 and 2009.

Based on the above, the Board finds that the RO's recoupment of the Veteran's VA compensation to account for his receipt of military drill pay during fiscal years 2008 and 2009 was warranted.  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The fact of the matter is that the Veteran received duplicate payments of government benefits which he knew or should have known were not authorized by law.  The Board is without authority to authorize the simultaneous receipt of active duty pay and VA compensation benefits.  The Board acknowledges the Veteran's arguments that withholding his VA compensation benefits would constitute an undue hardship, as the benefits are necessary to pay his monthly bills; however, the applicable regulations do not provide for a waiver based on this argument.

The Court has held that in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant this portion of the Veteran's appeal, it must be denied.  


ORDER

The appeal is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


